—Appeal by the defendant from a judgment of the County Court, Dutchess County (King, J.), rendered March 6, 1990, convicting him of criminal sale of a controlled substance in the second degree (two counts), upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The hearing court properly denied suppression of the defendant’s statements to the police. The defendant was fully advised of his Miranda rights, he understood those rights, and he voluntarily chose to waive those rights and speak with the police. The defendant’s waiver was not rendered involuntary as a result of the police informing the defendant that if he cooperated, they would inform the District Attorney’s office of that cooperation (see, e.g., People v Belgenio, 164 AD2d 865, 866).
The defendant received his agreed-upon sentence and may not now complain that it is excessive (see, People v Kazepis, 101 AD2d 816, 817).
We have considered the defendant’s remaining contention, and find it to be unpreserved for appellate review, and, in any event, without merit. Rosenblatt, J. P., Miller, Ritter and Pizzuto, JJ., concur.